Pee Curiam.
Special Term would have been warranted in denying this motion in toto, in view of the prolixity of the demands. Having granted a partial examination, we find that, in addition to the issue of agency on which Special Term permitted examination, it should have allowed the following: (1) The employment of plaintiff’s assignor by defendant Meehan through defendant MeConnochie; (2) the terms of said hiring; (3) that plaintiff’s assignor produced a ready purchaser or purchasers, and (4) the failure or refusal of defendants to consummate the sales, such examination to include any negotiations or transactions relating to the proposed sales of the blocks of 100,000 and 200,000 shares, respectively.
The order, so far as appealed from, should be modified accordingly, and, as so modified, affirmed, without costs.
Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.
Order, so far as appealed from, unanimously modified in accordance with opinion, and, as so modified, affirmed, without costs. The date for the examination to proceed to be fixed in the order. Settle order on notice.